--------------------------------------------------------------------------------


Exhibit 10.5
 
EMPLOYEE LEASE AGREEMENT
 
This Employee Lease Agreement (this “Agreement”) is made and entered into
effective January 1, 2005 (the “Effective Date”), by and between Cabela’s
Incorporated, a Delaware corporation (“Company”), and Mudhead Enterprises, LLC,
a Nebraska limited liability company (“ME”).
 
R E C I T A L S:
 
WHEREAS, ME desires to utilize certain personnel from Company on an interim
basis to perform certain duties unrelated to the employees’ duties to Company;
 
WHEREAS, the parties believe that Company will obtain various indirect benefits
from the services such employees will perform for ME; and
 
WHEREAS, the parties desire to formalize this arrangement and document the same
by entering into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the parties agree as follows:
 
1.  Services. Company agrees to lease to ME, certain Company employees as
follows:
 
a.  Identification of Employees. The specific employees (the “Employees”) and
the percentage of time for which they shall be available to provide services for
ME is more fully set forth on Exhibit “A”, which is attached hereto. After
consulting with ME, Company shall be permitted to amend Exhibit “A” from time to
time during the Term (defined below) and select the Employees to provide the
services. The parties further agree to review Exhibit “A” for accuracy at least
semi-annually.
 
b.  Employees’ Reporting Duties. The Employees shall report to ME to the extent
their services relate to ME matters and to the President of Company, or his
designee, to the extent their services relate to Company matters. Neither ME nor
Company shall hire additional employees who would be chargeable to the other
without the prior written consent of the other.
 
c.  Leased Employee Compensation and Benefits. Company shall have the sole
discretion as to the employee benefits to be provided and compensation to be
paid to the Employees; provided, however, Company agrees to provide ME with
ninety (90) days’ prior written notice of any adjustment to such benefits and/or
compensation.
 
2.  Compensation. In consideration of Company’s leasing of the Employees, ME
agrees to compensate Company according to the following terms:
 
a.  Employee Services. The monthly compensation due for the leasing of the
Employees to ME shall be calculated per Employee by multiplying the sum of the
Employee’s monthly salary and monthly benefits cost by the percentage of time
the Employee is allocated to ME, as indicated on Exhibit “A”.
 

--------------------------------------------------------------------------------


 
b.  Invoicing. Company shall invoice ME each month for the services of the
Employees allocated to ME during the preceding month. ME shall pay each month’s
invoice in full within thirty (30) days of receipt.
 
3.  Insurance. Company shall furnish and keep workers’ compensation insurance,
covering the Employees, in full force and effect, at all times during the Term.
 
4.  Independent Contractor Relationship. None of the provisions of this
Agreement are intended to create any relationship between the parties other than
that of independent entities contracting with each other solely for the purpose
of effecting the provisions of this Agreement. Neither of the parties, nor any
of their respective officers, directors, employees or agents, shall have the
authority to bind the other or shall be deemed or construed to be the agent,
employee or representative of the other except as may be specifically provided
herein or in any other agreement between the parties. Company acknowledges that
it is responsible for all matters related to the payment of federal, state and
local payroll taxes, workers’ compensation insurance, salaries and fringe
benefits for the Employees and compliance with all applicable employment related
laws.
 
5.  Term. The initial term of this Agreement is for a 1-year period beginning on
the Effective Date and ending on December 31, 2005 provided, however, that this
Agreement will automatically renew for successive 1-year periods unless either
party notifies the other, no later than 60 days prior to any anniversary date,
that it desires to terminate this Agreement as of such date.
 
6.  Termination. This Agreement may also be terminated as follows:
 
a.  Without Cause. ME may terminate this Agreement, without cause, upon thirty
(30) days’ prior written notice to Company. Company may terminate this
Agreement, without cause, upon one hundred eighty (180) day’s prior written
notice to ME.
 
b.  With Cause. Either party shall have the right to terminate this Agreement
upon written notice of such termination to the other party in the event that:
(i) either party is in material breach of any provision of this Agreement and
the breaching party has not cured the breach within thirty (30) days of receipt
of written notice from the non-breaching party; (ii) the business of either
party is terminated or suspended; (iii) a petition for bankruptcy is filed by or
against either party; (iv) a receiver is appointed on account of either party’s
insolvency; or (v) if any assignment is made of either party’s business for the
benefit of its creditors.
 
7.  Severability. If any provision of this Agreement shall, for any reason, be
found to be unenforceable or illegal, this Agreement shall remain in full force
and effect, except for the unenforceable or illegal provision.
 
8.  Governing Law. This Agreement shall be construed under, and shall be
governed by, the laws of the State of Nebraska.
 
9.  Assignment. Neither this Agreement nor any rights or duties under this
Agreement may be assigned by either party except upon written agreement signed
by both parties.
 
2

--------------------------------------------------------------------------------


 
10.  Amendment. Except for Exhibit “A”, which may be amended in accordance with
Section 1(a), this Agreement may not be amended except upon written agreement
signed by both parties.
 
11.  Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be considered given and received
when (a) personally delivered to the party, (b) delivered by courier, (c)
delivered by facsimile, or (d) deposited in the United States mail, postage
prepaid, return receipt requested, properly addressed to a party at the address
set forth below, or at such other address as such party shall have specified by
notice given in accordance with the provisions of this Section:
 
If to Company, to:
 
If to ME, to:
 
Cabela’s Incorporated
Attn: President
One Cabela Drive
Sidney, NE 69160
 
Mudhead Enterprises, LLC
Attn: Richard N. Cabela
920 Maple Street
Sidney, NE 69162

12.  Headings. The headings to the various sections of this Agreement have been
inserted for convenience only and shall not modify, define, limit or expand
express provisions of this Agreement.
 
13.  Waiver. Waiver of a breach of or default under any term or provision of
this Agreement by either party, by course of dealing or otherwise, shall not be
deemed a waiver of any other breach of or default under the same or a different
provision of this Agreement.
 
14.  Entire Agreement. This Agreement (including Exhibit “A” which is attached
hereto and incorporated herein by this reference), constitutes the entire
written agreement of the parties with respect to the subject matter of this
Agreement and supersedes any prior written or oral agreements of the parties
regarding the subject matter of this Agreement.
 
[signature page to follow]
 


 


3

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 

   
CABELA’S INCORPORATED
             
By:
/s/ Ralph W. Castner
       
Its:
Vice President and Chief Financial Officer
               
MUDHEAD ENTERPRISES, LLC
               
/s/ Mary A. Cabela
       
Its:
Manager



BACK TO FORM 10-Q [form10qmarch2005.htm]